DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The present later-filed application is a continuation in-part (CIP). A CIP is afforded the filing date of the parent case only when the claimed subject matter in the later-filed application is sufficiently supported by the parent case. Claims with subject matter not sufficiently supported by the disclosure of the parent case are not afforded the filing date of the parent case and instead it is afforded the filing date of instant application. 
In this case, the disclosure of the prior-filed application, Application No. 16/528,831, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1 and 11 each recite “a lower slip” which is not supported in the parent application. Consequently they and each of their dependent are not entitled to the priority date(s) of the parent application i.e. 4/17/2020. 
Drawings
The drawings are objected to because:
Each of the drawings have unsatisfactory reproduction characteristics. 37 CFR 1.84(l) requires that “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”.  
 Figs 1 and 2 present cross sectional views. 37 CFR 1.84(h)(3) indicates that “Hatching must be used to indicate section portions of an object”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 contains a typographical error “positiong” that should read “positioning”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "gradually" in claims 1 and 11 is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 and 11-20 are rejected for depending from an indefinite claim. 

Claims 2 recites “at least portions of the second tapered sidewall is positioned […]”. It is not clear whether multiple portions, as suggested by the phrasing “portions” are required to have the recited positioning or where a single portion, as suggested by use of the singular verb “is”, is required to have the required positioning. 

Claims 5 and 15 recites “the sealing element is a packing element”. It is not clear what limitation is intended to be conveyed by the recitation. The recitation appears to be a 

Claims 5 and 15 recites the limitation "the inner diameter of casing". There is insufficient antecedent basis for this limitation in the claim. 
Claims 9 and 19 recite “the inner face of the disc”. There is insufficient antecedent basis for this limitation in the claim. It is not clear that an inner face is an inherent requirement of a disc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanLue (US 20130048271 A1).

Regarding claim 1, VanLue teaches a frac plug comprised of: 
a mandrel (Fig 2D, mandrel 214; seen in additional details in Figs 3A-3D and labelled as mandrel 314) with a recess (Fig 3B, a thread of threads 318), the recess being a first tapered sidewall (Fig 3B, taper facing downhole thread of threads 318) that gradually decreases a first thickness of the mandrel from a proximal end of the (Fig 3B, thickness decreases from the uphole crest nearer the proximal end of the mandrel to the root nearer the downhole end); 
a lower slip (Fig 2D, slip 234) positioned between a sealing element (Fig 2D, sealing element 222) and the distal end of the mandrel (Fig 2D, slip 234 is positioned between sealing element 222 and furthest downhole end/distal end of mandrel 214), the lower slip including a second tapered sidewall that gradually increases a second thickness of the lower slip (Fig 2D, slip 234 increases in thickness from the uphole end to the downhole end).  

Regarding claim 2, VanLue further teaches wherein at least portions of the second tapered sidewall is positioned within the recess before being deployed (Fig 2D, the thickest portion of slip 234 is within the recess prior to the device being as seen; Para 0100, the depiction of Fig 2 is an unset position).  

Regarding claim 11, VanLue teaches a method for a frac plug comprised of: 
forming a mandrel (Fig 2D, mandrel 214; seen in additional details in Figs 3A-3D and labelled as mandrel 314) with a recess (Fig 3B, a thread of threads 318), the recess being a first tapered sidewall (Fig 3B, taper facing downhole thread of threads 318) that gradually decreases a first thickness of the mandrel from a proximal end of the mandrel towards a distal end of the mandrel (Fig 3B, thickness decreases from the uphole crest nearer the proximal end of the mandrel to the root nearer the downhole end); 
(Fig 2D, slip 234) between a sealing element (Fig 2D, sealing element 222) and the distal end of the mandrel (Fig 2D, slip 234 is positioned between sealing element 222 and furthest downhole end/distal end of mandrel 214), the lower slip including a second tapered sidewall that gradually increases a second thickness of the lower slip (Fig 2D, slip 234 increases in thickness from the uphole end to the downhole end).  

Regarding claim 12, VanLue further teaches positioning at least portions of the second tapered sidewall within the recess before being deployed (Fig 2D, the thickest portion of slip 234 is within the recess prior to the device being as seen; Para 0100, the depiction of Fig 2 is an unset position).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLue (US 20130048271 A1), in view of Powers (US 20190203556 A1)

Regarding claim 3, VanLue further teaches an upper slip (Fig 2D, upper slip 242), wherein the upper slip and lower slip are non-symmetrical elements (Fig 5C, upper slip is a symmetric as seen in Fig 5C and labelled as 342 as compared to lower slip labelled as 334 in Fig 5F). 
VanLue is not explicit on a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip.
Powers teaches a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having the relative slip sizing as disclosed by Powers because the relative sizing of the slips would be known in the art and would be a mere combination of prior art elements according to known methods to yield predictable results, of having movable slips able to engage an outer wellbore wall.  

Regarding claim 13, VanLue further teaches wherein the frac plug includes an upper slip (Fig 2D, upper slip 242), wherein the upper slip and lower slip are non-symmetrical elements (Fig 5C, upper slip is a symmetric as seen in Fig 5C and labelled as 342 as compared to lower slip labelled as 334 in Fig 5F).
VanLue is not explicit on a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip.
Powers teaches a first maximum thickness of the lower slip is greater than that of a second maximum thickness of the upper slip (Fig 2, lower slip 17 has a greater maximum thickness than the upper slip 13).
.  

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLue (US 20130048271 A1), in view of Moyes (US 20170130552 A1)


Regarding claim 4, VanLue is silent on wherein the sealing element includes a concave outer surface to vary a first cross sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having the sealing element with the configuration as disclosed by Moyes to improve the quality of the seal achieved (abstract).  

Regarding claim 5, VanLue, as modified by Moyes, further teaches wherein the concave outer surface of the sealing element varies a second cross sectional area between an (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area) to control a Bernoulli Effect applied to the sealing element (Fig 1, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus), wherein the sealing element is a packing element (Para 0002, “seals, sometimes referred to as packers”).  

Regarding claim 14, VanLue is silent on wherein the sealing element includes a concave outer surface to vary a first cross sectional area of the sealing element.
	Moyes teaches the sealing element includes a concave outer surface to vary a first cross sectional area of the sealing element (Fig 1, Para 0048 seal members 18 and 20 have a concave outer surface with a varied cross sectional area as seen).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having the sealing element with the configuration as disclosed by Moyes to improve the quality of the seal achieved (abstract).  

Regarding claim 15, VanLue as modified by Moyes further teaches controlling a Bernoulli Effect (Fig 1 of Moyes, the annular space is varied resulting in different flow rates in that annular space depending on the cross section area impacting the Bernoulli flow in the annulus) applied to the sealing element via the concave outer surface of the sealing element by varying a second cross sectional area between (Fig 1 of Moyes, there’s an annular space between seal 18,20 and casing 12 resulting in a second varied cross sectional area), wherein the sealing element is a packing element (Para 0002, “seals, sometimes referred to as packers”).  

Claims 6-8, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLue (US 20130048271 A1), in view of Dirocco (US 20190162044 A1)

Regarding claim 6, VanLue is silent on a weak point assembly including a housing, disc, and shear pin, wherein the shear pin is configured to be removably inserted within the housing to selectively secure the disc within the housing.  
	Dirocco teaches a weak point assembly (Fig 4, cap system at 145) including a housing (Fig 4, housing 110), disc (Fig 4, shear cap 145), and shear pin (Fig 4, shear pin 150), wherein the shear pin is configured to be removably inserted within the housing to selectively secure the disc within the housing (Para 0021, “When setting the frac-plug 100, the shear pins 150 are sheared after the frac-plug 100 is set which may free the shear cap 145.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having the weak point assembly and its recited particulars as disclosed by Dirocco because it is a means of allowing for the plug to be deployed with the use of a deployment mandrel (Para 0021 of Dirocco).  

Regarding claim 7, VanLue as modified further teaches wherein the shear pin is exposed to shearing forces via pressure applied on the disc (Para 0021 of Dirocco, “When setting the frac-plug 100, the shear pins 150 are sheared after the frac-plug 100 is set which may free the shear cap 145.”). 
Regarding claim 8, VanLue as modified further teaches wherein the housing includes a shear pin hole configured to receive the shear pin, the shear pin hole extending in a direction perpendicular to a central axis of the housing (Fig 4 of Dirocco, shear pin 150 seen extending into a hole perpendicular to the central axis of the plug defined by bore 155).  

Regarding claim 10, VanLue as modified further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4 of Dirocco, weak point assembly as defined in parent claim 6 is seen position through the mandrel of the plug at e.g. 210).  

Regarding claim 16,  VanLue is silent on a weak point assembly including a housing, disc, and shear pin, wherein the shear pin is configured to be removably inserted within the housing to selectively secure the disc within the housing.  
	Dirocco teaches a weak point assembly (Fig 4, cap system at 145) including a housing (Fig 4, housing 110), disc (Fig 4, shear cap 145), and shear pin (Fig 4, shear pin 150), wherein the shear pin is configured to be removably inserted within the housing to selectively secure the disc within the housing (Para 0021, “When setting the frac-plug 100, the shear pins 150 are sheared after the frac-plug 100 is set which may free the shear cap 145.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having the weak point assembly and its recited particulars as disclosed by Dirocco because it is a means of allowing for the plug to be deployed with the use of a deployment mandrel (Para 0021 of Dirocco).  

Regarding claim 17, VanLue as modified further teaches exposing the shear pin to shearing forces via pressure applied on the disc (Para 0021 of Dirocco, “When setting the frac-plug 100, the shear pins 150 are sheared after the frac-plug 100 is set which may free the shear cap 145.”).  

Regarding claim 18, VanLue as modified further teaches forming a shear pin hole within the housing configured to receive the shear pin, the shear pin hole extending in a direction perpendicular to a central axis of the housing (Fig 4 of Dirocco, shear pin 150 seen extending into a hole perpendicular to the central axis of the plug defined by bore 155).  

Regarding claim 20, VanLue as modified further teaches wherein the weak point assembly is positioned through the mandrel (Fig 4 of Dirocco, weak point assembly as defined in parent claim 6 is seen position through the mandrel of the plug at e.g. 210).  

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanLue (US 20130048271 A1), in view of Dirocco (US 20190162044 A1), further in view of Muller (US 5058673 A). 

Regarding claim 9, VanLue as modified is silent on a one way seal; and an atmospheric chamber positioned adjacent to the inner face of the disc.  
	Muller teaches a one way seal (Fig 5, Column 7, lines 4-15 rupture disc 20q. The examiner notes the broad recitation of weak point assembly which does not preclude additional components within a plug from being constituent parts of the recited assembly); and an atmospheric chamber positioned adjacent to the inner face of the disc (Fig 5, Column 7, lines 4-15 atmospheric chamber 20L; as a modified this would be adjacent to the disc. Adjacent is defined as “not distance”, see https://www.merriam-webster.com/dictionary/adjacent and this would be a component of the same downhole tool as modified).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having a one way seal; and an atmospheric chamber positioned adjacent to the inner face of the disc as disclosed by Muller because the use of an atmospheric chamber system is a known means of applying hydrostatic pressure to actuate a downhole packer/plug tool.   

Regarding claim 19, VanLue as modified is silent on a one way seal; and an atmospheric chamber positioned adjacent to the inner face of the disc.  
 (Fig 5, Column 7, lines 4-15 rupture disc 20q. The examiner notes the broad recitation of weak point assembly which does not preclude additional components within a plug from being constituent parts of the recited assembly); and an atmospheric chamber positioned adjacent to the inner face of the disc (Fig 5, Column 7, lines 4-15 atmospheric chamber 20L; as a modified this would be adjacent to the disc. Adjacent is defined as “not distance”, see https://www.merriam-webster.com/dictionary/adjacent and this would be a component of the same downhole tool as modified).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by VanLue by having a one way seal; and an atmospheric chamber positioned adjacent to the inner face of the disc as disclosed by Muller because the use of an atmospheric chamber system is a known means of applying hydrostatic pressure to actuate a downhole packer/plug tool.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676